 In the Matter of THE MASSILLON ALUMINUM COMPANYandTHEAMERICAN FEDERATION OF LABOR, FEDERAL LABOR UNION No. 18,302Case No. R-2010.Decided September10, 1940Jurisdiction:cooking utensils manufacturing industry.Investigation and Certification of Representatives:existence of question . re-fusal to accord recognition to union ; laid-off employees not eligible to vote ;election necessary.Unit AppropriateforCollectiveBargaining:production,maintenance, andshipping employees, excluding supervisory and clerical employees, and watch-men.Mr. Donald K. Merwin,of Canton, Ohio, for the CompanyMr. Jesse Gallagher,of Cleveland, Ohio, for the Union.Mr. Louis Colcin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn July 15, 1940, the American Federation of Labor, Federal LaborUnion No. 18,302, herein called the Union, filed with the RegionalDirector, for the Eighth Region (Cleveland, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Massillon Aluminum Company, Massil-lon, Ohio, herein called the Company, and requesting an investigation'and certification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnAugust 7, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered air investigation and authorized the-Regional Director to conduct it and to provide for an appropriatehearing upon due notice. -On August 8, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Union,and upon Council of Aluminum Workers. Pursuant to the notice,27 N. L R B., No 38165 166DECISIONSOF NATIONALLABOR RELATIONS BOARDa hearing was held on August 16, 1940, at Massillon, Ohio, beforeMax W. Johnstone, the Trial Examiner duly designated by the Board.The Company and the Union were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the commencement of thehearing the Trial Examiner -granted a motion filed by the Union toamend its petition.During the course of the hearing the Trial Exam-iner made several rulings on other motions and on objections to theadmission of evidence.The Board has reviewed all of the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:IFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is an Ohio corporation with its plant at Massillon,Ohio, where it is engaged in the manufacture of aluminum cookingutensils.During 1939 the Company purchased raw materials valuedat approximately $175,000, 80 per cent of which were shipped to itfrom points outside the State of Ohio.During this same period,the Company sold finished products valued at approximately $400,-000, approximately 80 per cent of which were shipped by it to pointsoutside of the State of Ohio.The Company admits that it is engagedin interstate commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDFederal Labor Union No. 18,302 is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipallproduction,maintenance, and shipping employees of the Com-pany, excluding supervisory and clerical employees and watchmen.III.THE QUESTION CONCERNING REPRESENTATIONOn July 13, 1940, the Union requested the Company to recognizeit as the exclusive representative of its employees.The Companyrefused to recognize the Union as the exclusive representative of theemployees until it had been certified by the Board.At the hearing a report of a Field Examiner of the Board concern-ing. the representation claims of the Union was introduced into evi-dence.The report stated that membership application cards hadbeen signed by 65 of the 102 employees of the Company. THE MASSILLON ALUMINUM COMPANY167We find that a question has arisen concerning the representation ofemployees of the Company.IV.TIIE EFFECT OF TaHE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends,to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agreed at the hearing that the appro-priate unit should consist of all production, maintenance, and ship-ping employees of the Company, excluding supervisory and clericalemployees and watchmen.We find that all production, maintenance, and shipping employeesof the Company, excluding supervisory and clerical employees andwatchmen, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI.TIIE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties agreed at the hearing that inthe event that the Board directed an election, eligibility of employeesto vote should be determined by the Company's pay roll' of August 15,1940.1In addition, the Union urged that 14 persons laid off sinceJuly 1, 1940, be allowed to vote in the election and the Company op-posed the request.The record shows that 11 of these persons werelaid off for lack of work and 3 voluntarily resigned for various reasons.Twelve of the 14 persons were first employed by the Company in thefall of 1939, and the other Thad worked for the Company for 2 and 3year's respectively.There is no evidence in the record showing whether or not em-ployees are laid off in accordance with any principle of seniority andthere is no showing with respect to the Company's past practice in1 The names of the employees on this pay roll were read into the recordat thehearing. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDrehiring laid-off employees.'In the absence of such facts, _we findthat the employees laid off should not be eligible to vote in the elec-tion.We find that those employees of the Company within theappropriate unit whose names appear on the Company's pay roll of'August 15, 1940, should be eligible to vote, excluding those who havesince quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Massillon Aluminum Company, Massil-lon, Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production, maintenance, and shipping employees of theCompany, excluding supervisory and' clerical employees and watch-men, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of the Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith The Massillon Aluminum Company,,Massillon, Ohio, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Eighth,Region, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production, maintenance, and shipping em-ployees of the Company whose names appear on the Company's payroll of August 15, 1940, excluding supervisory and clerical employees,watchmen, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byFederal Labor Union No. 18,302, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining.2 An official of the Company testified that laid-off employees had no claim to their formerpositions THE MASSILLON ALUMINUM COMPANY169'[SAME T1TLE]SUPPLEMENTAL DECISIONANDORDEROctober 11, 1940On September 10, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.The Direction of Election provided thatan election by secret ballot should be conducted within thirty (30)days from the date thereof among all production, maintenance, andshipping employees of The Massillon Aluminum Company, Massillon,Ohio, whose names appeared on that company's pay roll on August15, 1940, excluding supervisory and clerical employees, watchmen, andemployees who have since quit or been discharged for cause, to deter-mine whether or not they desired to be represented by Federal LaborUnion No. 18,302,'affiliated with the American Federation of Laborfor the purposes of collective bargaining.Pursuant to the Direction of Election, an election by secret ballotwas held on September 25, 1940, under the direction and supervisionof the Regional Director for the Eighth Region.On September 26,1940, the Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an Election Reportcontaining a tally of the ballots.In his Report the Regional Directorcertified that the balloting was fairly and impartially conducted, thatthe ballots cast were duly and fairly counted under his supervision,'and that statements to that effect had been filed with him by the tellers.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of employees eligible---------------------------75Total number of ballots cast---------------------------------73Total number of votes cast for Federal Labor Union No 18,302(AFL) ------------------------------------------31Total number of votes cast against Federal Labor Union No.,18,302 (AFL)---------------------------------------------42Total number of blank ballots--------------------------------0Total number of void ballots---------------------------------0Total number of challenged ballots ----------------------- ----0The results of the election show that no collective, bargaining repre-sentative has been selected by a majority of the employees in the 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit.The ,petition of Federal Labor Union No. 18,302,affiliatedwith the American Federation of Labor, for investigation,and certification of representatives of employees of The MassillonAluminum Company, Massillon, Ohio, will be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS 1EIIEBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of The Massillon AluminumCompany, Massillon, Ohio, filed by Federal Labor Union No. 18,302,affiliated with the American Federation of Labor, be, and it hereby is,dismissed.27 N. L. R. B., No. 38a.-